Citation Nr: 1827777	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  04-07 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 10 percent for fibromyalgia (to include fatigue, muscle pain, joint pain, bone degeneration, and myofascial back pain).

2.  Entitlement to an increased initial evaluation in excess of 10 percent for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

4. Entitlement to a total disability rating due to individual unemployability (TDIU).

5. Entitlement to special monthly compensation (SMC) at the housebound rate prior to July 9, 2008 and from November 1, 2008.

(The following issues were adjudicated in a separate decision, dated August 8, 2017,  under the same docket number as testimony was taken at two separate hearings by an Acting Veterans Law Judge (AVLJ) and the undersigned Veterans Law Judge (VLJ):  entitlement to service connection for arthritis of the left and right shoulders; entitlement to a rating in excess of 20 percent for plantar warts of the left and right feet, respectively; and entitlement to a rating in excess of 10 percent for chondromalacia patella of the left and right knees, respectively.)


REPRESENTATION

Appellant represented by:	James N. Guin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to April 1994.

These matters come before the Board of Veteran's Appeals (Board) on appeal from rating decisions promulgated by a Department of Veterans Affairs (VA) Regional Office (RO).  In a December 2015 rating decision, the RO granted the Veteran service connection for his previously appealed issues of PTSD and fibromyalgia, which was consolidated with his other claims of fatigue, muscle pain, joint pain, bone degeneration, and myofascial back pain due to the findings that these were collective symptoms of the fibromyalgia and not individual disabilities.  The decision also awarded entitlement to SMC under the housebound rate from July 9, 2008 to November 1, 2008.  The Veteran was granted 10 percent evaluations for each disability respectively.  However, in August 2016, he filed a notice of disagreement (NOD) with these decisions.  He was provided with a statement of the case (SOC) in February 2017.  In April 2017, the Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in which he also requested a hearing via live video conference.

The appeal was before the Board again on August 28, 2017.  At that time, the claims were remanded to schedule a video conference hearing and for additional development.

The appellant testified before the undersigned VLJ at a January 2018 videoconference hearing.  A hearing transcript has been associated with the claims file and reviewed.

The Board also notes that the RO granted the Veteran temporary 100 percent convalescence evaluations from July 9, 2008 and prior to November 1, 2008 and from August 17, 2017 and prior to December 1, 2017.  See October 2017 Rating Decision; December 2015 Rating Decision.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The AOJ failed to substantially comply with the Board's August 28, 2017 remand directives.  As such, an additional remand is necessary before the Board can adjudicate the issues on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, . . . ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

The August 28, 2017 remand instructed the AOJ to request the Veteran to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal; request an addendum opinion from a November 2015 neurological examiner for the Veteran's headaches; and readjudicated the appeal.  Those three instructions are not reflected in the record as being followed.

Moreover, the Board finds that additional development is necessary before it can adjudicate the issue of an increased initial evaluation in excess of 10 percent for an acquired psychiatric condition to include PTSD.  The latest VA psychiatric examination was conducted in October 2015.  Since then, the Veteran testified at the January 2018 Board hearing that his disability has been worsening, to include daily depression, anger issues, daily outpatient visits, wanting to hurt himself, flashbacks, panic attacks, and anxiety leading to emergency room visits.  VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity.  Accordingly, the Veteran should be afforded a new VA examination to determine the current severity of the acquired psychiatric condition to include PTSD.  38 C.F.R. § 3.327(a).  Moreover, an examination should be arranged to determine the etiology of the claimed headache disorder, as none of the 2015 examinations specifically were for headaches.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records since October 2017.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private treatment records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  Moreover, notify the appellant that he may submit VA Forms 21-4142 and 21-4142a to authorize any private medical provider to disclose and release to VA information on the Veteran's treatment, and then request those medical records from the private medical provider(s).  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA. Also, request the Veteran to complete a VA Form 21-8940.  And pursuant to VA's duty to notify under 38 U.S.C. § 5103 (2012), provide the Veteran with the criteria for the claims asserted based on Persian Gulf War service under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 (2017).

2.  After all development has been completed and returned from step 1 above, request the VA examiner who conducted the November 2015 VA neurological examination to review the claims file.  If the November 2015 VA examiner is unavailable, then another appropriate VA clinician should be requested to review the claims file.  The clinician is asked to review the claims file to become familiar with the pertinent medical history.  If the clinician finds it necessary to conduct a new examination, then schedule such an examination for the Veteran.  After reviewing the claims file (and conducting an additional examination, if necessary), the clinician is to address the following:

 a.  Is any disability pertaining to the Veteran's headaches shown or treated at any other time during the claim period (from July 2003 to the present) at least as likely as not (50 percent or greater probability) attributable to an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology?

 b.  If the examiner finds that a disability is a diagnosable chronic multisymptom illness with a partially explained etiology or a disease with a clear and specific etiology, is any such disability at least as likely as not (50 percent or greater probability) related to active service, to include as due to environmental hazards?  If not, does the record at least as likely as not (50 percent or greater probability) show that any migraine headache manifested within one year of the Veteran's separation from service in April 1994?

Consider all lay and medical evidence, to include the Veteran's reported history, the service treatment records and post-service treatment records.  In particular, the VA examiner should review and discuss the Veteran's 2003 treatment for tension headaches.

Provide a comprehensive rationale for any opinions and conclusions offered.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.  If any medical literature is cited, then provide a copy of it or a link to it.

3.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination so as to assess the current severity of the acquired psychiatric condition to include PTSD.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

The examiner should assess the Veteran using the diagnostic criteria under the DSM-5 criteria only.

Provide a comprehensive rationale for any opinions and conclusions offered.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.  If any medical literature is cited, then provide a copy of it or a link to it.

4.  After all development has been completed and returned from all steps above, send the claims file to an appropriate VA clinician to conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  In this regard, comment on the Veteran's ability to function in an occupational environment, document any education and work experience reported by the Veteran during the examination, and describe any functional impairment caused solely by a service-connected disability

A complete rationale for all opinions expressed and conclusions reached must be provided.

5.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).

